Citation Nr: 0619562	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  06-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
hearing loss, currently evaluated as 50 percent disabling, 
based on an initial determination.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his son




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He is 83 years old.  

This case has been advanced on the docket by reason of the 
veteran's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is seeking a higher rating for his service 
connected hearing loss.  A review of the records reflects 
that the veteran underwent a VA audiology examination in 
February 2005.  On the basis of service medical records and 
the results of that hearing test, service connection was 
awarded for the hearing loss.  Because the examination 
results demonstrated a high level of hearing impairment, a 50 
percent rating was assigned using 38 C.F.R. § 4.85, Table 
VIA.  The veteran appealed the 50 percent rating, claiming 
his hearing loss was greater.  In February 2006, he was 
afforded a VA audiology examination.  This time, the results 
were not as dramatic, and in fact, suggest an improvement in 
the veteran's hearing ability, although no change in the 
assigned rating was undertake by the RO.    

The veteran and his son presented testimony before the 
undersigned Veterans' Law Judge in June 2006.  The veteran 
stated that he retired at age 65.  In his application for 
TDIU, received in May 2005, the veteran indicated that he had 
not sought employment since his retirement in 1988.  At his 
June 2006 hearing, he stated that he had recently sought 
employment at a supermarket and a gas station.  The veteran's 
son testified as to the problems caused by his father's 
hearing impairment.  

Because of the discrepancy in the hearing test results from 
February 2005 and February 2006, and because no medical 
opinion has been offered as to the impact that the hearing 
loss has on the veteran's ability to obtain and maintain 
employment, the case must be REMANDED for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, VA and non-VA who treated 
the veteran for a hearing loss since 
2003.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

The veteran should be afforded a VA 
audiology examination to determine the 
severity of the veteran's hearing loss.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the audiologist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination is to be conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (specifically, the 
Maryland CNC recording) and a pure tone 
audiometry test in a sound isolated 
booth.  The audiologist is to comment on 
the reliability of the test results.  The 
examiner is to provide an opinion as to 
whether the veteran's hearing loss and 
tinnitus preclude him from maintaining 
gainful employment.  Adequate reasons and 
bases are to be provided for any opinion 
rendered. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


